Exhibit 10.4

The following executive officers have entered into this Amendment Number One to
Performance Share Certificates Granted in 2012 and 2013, a form of which
follows, with Carmike Cinemas, Inc.:

 

Name

    

S. David Passman III

  

Richard B. Hare

Fred W. Van Noy

Daniel E. Ellis

  

John Lundin

  

AMENDMENT NUMBER ONE TO PERFORMANCE SHARE CERTIFICATES GRANTED IN 2012 AND 2013

This Amendment Number One to the Performance Share Certificates by which Carmike
Cinemas, Inc. (“Carmike”) agreed to make Stock Grants to              (“Eligible
Employee”) effective as of March 15, 2012 (the “2012 Grant”) and February 28,
2013 (the “2013 Grant”) is made and entered into as of May 15, 2013 by and
between Carmike and Eligible Employee.

WHEREAS, Carmike and Eligible Employee desire to amend the terms and conditions
under which Carmike will make Stock Grants to Eligible Employee under the 2012
Grant and the 2013 Grant;

NOW, THEREFORE, the 2012 Grant and the 2013 Grant each are hereby amended as
follows, notwithstanding any provisions therein to the contrary, effective as of
May 15, 2013.

 

  1. By deleting the last sentence of § 2 and replacing it with:

In the event that, prior to the Vesting Date, (i) Eligible Employee has a
Separation from Service as a result of death or Disability or (ii) Eligible
Employee has a Retirement, the Committee may exercise its discretion to reduce
the number of Target Shares earned for each Performance Period completed prior
to Eligible Employee’s Separation from Service or Retirement, as applicable, to
the target level for that period based on total shareholder return.

 

  2. By amending § 3 to read as follows:

§ 3. Vesting and Timing of Stock Grant.

 

  (a) Normal Vesting. If Eligible Employee remains continuously employed by
Carmike through the Vesting Date, Eligible Employee will become fully vested on
the Vesting Date.

Any opportunity to earn or interest in Target Shares for any Performance Period
that begins after Eligible Employee’s Separation from Service will be forfeited
upon Eligible Employee’s Separation from Service.



--------------------------------------------------------------------------------

If Eligible Employee vests under this § 3(a), the Committee will make a Stock
Grant to Eligible Employee for the number of shares of Stock earned by Eligible
Employee pursuant to § 2 within 45 days after the Vesting Date.

 

  (b) Death or Disability Vesting. If Eligible Employee has a Separation from
Service as a result of death or Disability prior to the Vesting Date, Eligible
Employee will become fully vested with respect to (i) the actual number of
shares of Stock earned by Eligible Employee for each Performance Period
completed prior to Eligible Employee’s Separation from Service, as determined by
the Committee pursuant to § 2, and (ii) a pro rata portion of the number of
Target Shares for the Performance Period during which Eligible Employee has a
Separation from Service as a result of death or Disability equal to the product
of (A) the number of Target Shares for such Performance Period and (B) a
fraction, the numerator of which is the number of days in the Performance Period
preceding Eligible Employee’s Separation from Service and the denominator of
which is 365.

If Eligible Employee vests under this § 3(b), then subject to the delay
described in § 3(f), the Committee will make a Stock Grant to Eligible Employee
(or in the case of death, to Eligible Employee’s estate) equal to the number of
shares of Stock described in this § 3(b) within 45 days after Eligible
Employee’s Separation from Service as a result of death or Disability.

 

  (c) Retirement Vesting. If Eligible Employee has a Retirement prior to the
Vesting Date, Eligible Employee will become fully vested with respect to (i) the
actual number of shares of Stock earned by Eligible Employee for each
Performance Period completed prior to Eligible Employee’s Retirement, as
determined by the Committee pursuant to § 2, and (ii) a pro rata portion of the
number of shares of Stock actually earned by Eligible Employee for the
Performance Period during which Eligible Employee has a Retirement equal to the
product of (A) the number of shares of Stock actually earned by Eligible
Employee for such Performance Period, as determined by the Committee pursuant to
§ 2 after the end of such Performance Period, and (B) a fraction, the numerator
of which is the number of days in the Performance Period preceding Eligible
Employee’s Retirement and the denominator of which is 365.

Any opportunity to earn or interest in Target Shares for any Performance Period
that begins after Eligible Employee’s Retirement will be forfeited

 

2



--------------------------------------------------------------------------------

If Eligible Employee vests under this § 3(c), then subject to the delay
described in § 3(f), the Committee will make a Stock Grant to Eligible Employee
for the number of shares of Stock described in (i) of the first sentence of this
§ 3(c) within 30 days after Eligible Employee’s Retirement and for the number of
shares of Stock described in (ii) of the first sentence of this § 3(c) within 45
days after March 1 immediately following the end of the Performance Period
during which Eligible Employee’s Retirement occurs.

 

  (d) Change in Control Vesting. In the event of a Change in Control prior to
the Vesting Date and prior to the termination of Eligible Employee’s employment
with Carmike, Eligible Employee will become fully vested with respect to (i) the
actual number of shares of Stock earned by Eligible Employee for each
Performance Period completed prior to the Change in Control, as determined by
the Committee pursuant to § 2, and (ii) the number of Target Shares as shown in
§ 1 for the Performance Period during which the Change in Control occurs and for
each succeeding Performance Period covered by this Performance Share
Certificate.

If Eligible Employee vests under this § 3(d), the Committee will make a Stock
Grant to Eligible Employee for the number of shares of Stock described in this
§ 3(d) (i) within 30 days after the Change in Control if it is a Section 409A
Change in Control or (ii) at the time described in § 3(a) if the Change in
Control is not a Section 409A Change in Control unless Eligible Employee
Separates from Service as a result of death or Disability prior to that time, in
which case the Stock Grant will be made at the time described in § 3(b), or
Eligible Employee has a Retirement prior to that time, in which case the Stock
Grant will be made at the time described in § 3(c).

 

  (e) Forfeiture Upon Other Termination of Continuous Employment. If Eligible
Employee’s employment with Carmike terminates prior to the Vesting Date and
prior to a Change in Control for any reason other than Eligible Employee’s
death, Disability or Retirement, Eligible Employee shall forfeit any opportunity
to earn or interest in Target Shares under this Performance Share Certificate.

 

  (f)

Six Month Delay for Specified Employees. To the extent that a Stock Grant is
made as a result of Eligible Employee’s Separation from Service on account of
Disability or Retirement and at the time of such Separation from Service or
Retirement, Eligible Employee is a “specified employee” as determined in
accordance with Section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder, the Stock Grant will be delayed until the earlier of the

 

3



--------------------------------------------------------------------------------

first day of the seventh month after Eligible Employee’s Separation from Service
or Retirement or the date of the Eligible Employee’s death.

 

  (g) Date of Grant. The Committee will determine the actual date of the Stock
Grant within the applicable period specified under this § 3. In the event the
applicable period spans more than one taxable year of Eligible Employee,
Eligible Employee will have no right to designate the date of the Stock Grant.

 

  3. By adding the following § 13:

§ 13. Definitions.

 

  (a) Cause. “Cause” shall (i) have the meaning assigned to such term in the
employment agreement or separation agreement by and between Eligible Employee
and Carmike or (ii) if Eligible Employee has not entered into such an agreement
with Carmike, mean one or more of the following as determined in good faith by
the Committee: (A) Eligible Employee is convicted of, pleads guilty to, or
confesses or otherwise admits to any felony or any act of fraud,
misappropriation or embezzlement or Eligible Employee otherwise engages in a
fraudulent act or course of conduct; (B) there is any act or omission by
Eligible Employee involving malfeasance or negligence in the performance of
Eligible Employee’s duties and responsibilities for Carmike, or the exercise of
Eligible Employee’s powers of an executive of Carmike, where such act or
omission is reasonably likely to materially and adversely affect Carmike’s
business; or (C) Eligible Employee breaches any agreement between Eligible
Employee and Carmike or violates any provision of any code of conduct adopted by
Carmike which applies to Eligible Employee, if the consequence of such violation
of such code of conduct ordinarily would be a termination of employment with
Carmike.

 

  (b) Disability. “Disability” means that Eligible Employee (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of Carmike.

 

4



--------------------------------------------------------------------------------

  (c) Retirement Age. “Retirement Age” means the earlier of (i) the date on
which Eligible Employee is age 55 or older and has completed 10 or more Years of
Service and (ii) the date on which Eligible Employee is age 60 or older and has
completed 5 or more Years of Service

 

  (d) Retirement. “Retirement” means a Separation from Service on or after
Retirement Age as a result of a voluntary termination of employment by Eligible
Employee or an involuntary termination of employment by Carmike without Cause.

 

  (e) Section 409A Change in Control. A “Section 409A Change in Control” means a
Change in Control that also constitutes “a change in the ownership or effective
control of” Carmike or a change in “the ownership of a substantial portion of
the assets of” Carmike within the meaning of Section 409A(a)(2)(A)(v) and Treas.
Reg. § 1.409A-3(i)(5).

 

  (f) Separation from Service. A “Separation from Service” means a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and
Treas. Reg. § 1.409A-1(h).

 

  (g) Stock Grant Event. “Stock Grant Event” means (i) the Vesting Date,
(ii) the date an Eligible Employee has a Separation from Service as a result of
death, Disability or Retirement and (iii) the date of a Section 409A Change in
Control.

 

  (h) Vesting Date. “Vesting Date” means (i) with respect to the 2012 Grant,
March 15, 2015 or (ii) with respect to the 2013 Grant, February 28, 2016.

 

  (i) Year of Service. “Year of Service” means for each Eligible Employee each
“year of vesting service” as determined under the terms of the Carmike Cinemas
401(k) Plan.

 

  4. By adding the following § 14:

§ 14. Code Section 409A. This agreement is intended to satisfy the requirements
of Section 409A of the Code and shall be construed accordingly.

 

  5. Except as otherwise expressly amended herein, the terms and conditions of
the 2012 Grant and the 2013 Grant as in effect immediately before the effective
date of this Amendment shall remain in full force and effect.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Carmike and Eligible Employee have executed this Amendment
Number One as of the date first set forth above.

 

CARMIKE CINEMAS, INC. By:  

 

  Name:   Title: Date: May 15, 2013 ELIGIBLE EMPLOYEE

 

Name:   Date: May 15, 2013

 

6